The city of Tyler sued the firm of Francis Bros. to recover $105 as a license tax due by them under one of the city ordinances. On appeal from the Justice to the County Court the city recovered judgment for $38. The defendants did not appeal from that judgment. Thereupon execution was issued and levied on a mule belonging to Francis Bros. They brought suit to enjoin the sale and avoid the levy on the ground that the ordinance forming the basis of the city's suit was penal in its nature, had never been published, and that the judgment was therefore void. A temporary injunction was issued, which, on final hearing, was dissolved, and Francis Bros. have appealed.
They still insist on the right to injunction for the reason stated above. We are of opinion the judgment on which the execution issued was not void, and that the court did not err in refusing to enjoin the sale. The judgment is affirmed.
Affirmed.